UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1102


DORA L. ADKINS,

                    Plaintiff - Appellant,

             v.

WHOLE FOODS MARKET GROUP, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-01023-AJT-JFA)


Submitted: July 26, 2018                                          Decided: July 30, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Dora L. Adkins, Appellant Pro Se. Christopher Eric Humber, OGLETREE DEAKINS
NASH SMOAK & STEWART, PC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dora L. Adkins appeals the district court’s order dismissing her civil action

against Whole Foods Market Group, Inc. (“Whole Foods”) and imposing a prefiling

injunction and order denying reconsideration. We have reviewed the record and find no

reversible error in the court’s dismissal of Adkins’ action or its denial of relief on

reconsideration. Therefore we affirm the denial of relief in these orders for the reasons

stated by the district court. See Adkins v. Whole Foods Market Group, Inc., No. 1:17-cv-

01023-AJT-JFA (E.D. Va. January 10, 2018; January 23, 2018).

      In its order dismissing Adkins’ action the district court also granted Whole Foods’

motion for sanctions, enjoining Adkins from filing any further claims against the

company without leave of court. The court also expanded the scope of the prefiling

injunction to prohibit Adkins from filing claims against any defendant in the Eastern

District of Virginia.   Federal courts may issue prefiling injunctions when vexatious

conduct hinders the court from fulfilling its constitutional duty, and we review those

prefiling injunctions for abuse of discretion. Cromer v. Kraft Foods N. Am., Inc., 390

F.3d 812, 817 (4th Cir. 2004). This “drastic remedy must be used sparingly, . . .

consistent with constitutional guarantees of due process of law and access to the courts.”

Id. Thus,

      [i]n determining whether a prefiling injunction is substantively warranted, a
      court must weigh all the relevant circumstances, including (1) the party’s
      history of litigation, in particular whether [s]he has filed vexatious,
      harassing, or duplicative lawsuits; (2) whether the party had a good faith
      basis for pursuing the litigation, or simply intended to harass; (3) the extent
      of the burden on the courts and other parties resulting from the party’s
      filings; and (4) the adequacy of alternative sanctions.

                                            2
Id. at 818. Even where a prefiling injunction has been deemed warranted pursuant to a

consideration of the above factors, “the judge must ensure that the injunction is narrowly

tailored to fit the specific circumstances at issue. Absent this narrowing, a prefiling

injunction . . . will not survive appellate review.” Id. (citations omitted).

       The district court appears to have considered some of the Cromer factors—

discussing Adkins’ history of filing vexations and duplicative lawsuits and her prior

action against Whole Foods—but it is not clear the court considered the other specific

factors, and it failed to properly limit the scope of the prefiling injunction to the specific

circumstances.    Id. We also note litigants are entitled to notice and opportunity to be

heard prior to imposition of a prefiling injunction. Id. at 819-20. Thus, we vacate the

portion of the court’s order imposing the prefiling injunction and remand for proceedings

consistent with this opinion.

       Accordingly, we affirm in part, and vacate in part and remand for further

proceedings. We grant Adkins’ motions for leave to proceed in forma pauperis and to

file a supplemental reply brief. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                AFFIRMED IN PART,
                                                   VACATED IN PART, AND REMANDED




                                              3